Kupferman, J., dissents in a memorandum as follows:
I dissent and would annul the determination of the rent commissioner. The petitioner who has had a senior citizen rent increase exemption for a number of years, is entitled to the exemption for the year in question provided that her “disposable income” does not exceed $8,000 per year after deduction of income and Social Security taxes. (Administrative Code of the City of New York, § Y51-5.0, subd n, par [2], cl [ii], as amd by Local Law No. 61 of 1980 of the City of New York.) The rent commissioner determined her total income with interest and dividends, etc., to be $14,110 plus Social Security income of $1,644, for a total annual income of $15,754. Deducting income taxes left $14,169.91. Because the petitioner was a self-employed artist, art teacher and art researcher and was attempting to earn income from this long-time occupation, she had legitimate deductions of over $9,000. These deductions included expenses of recent exhibitions, cost of framing, shipping and promotion, which deductions were accepted by the income tax authorities. This reduced her income substantially below $8,000. The issue is a simple one, and that is whether her disposable income was properly considered by the rent commissioner to be over $8,000, as this court holds, or whether the deductions reduced it below that figure. In my view, as long as the deductions from income were in good faith as part of a business, they should be considered in determining “disposable income”. There seems to be no question of the good faith involved, although the rent commissioner considers the deductions a “tax shelter”.